Name: Commission Regulation (EEC) No 3212/83 of 15 November 1983 on the margins applicable to the quantities of wine delivered to distilleries in accordance with Regulation (EEC) No 546/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 11 . 83 No L 318/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3212/83 of 15 November 1983 on the margins applicable to the quantities of wine delivered to distilleries in accordance with Regulation (EEC) No 546/83 April 1983 amending Regulation (EEC) No 546/83 laying down provisions for distilling of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79 and reducing the quantities of table wine covered by declarations and contracts concluded (*) first reduced the quantities concerned, namely 28 April 1983 ; Whereas the maximum total quantity which may be distilled will not be exceeded as a result of this measure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 15 (9) thereof, Whereas the maximum quantity of table wine eligible for distillation pursuant to Article 15 of Regulation (EEC) No 337/79 provided for in Commission Regula ­ tion (EEC) No 546/83 (3), as last amended by Regula ­ tion (EEC) No 2090/83 (4), has been increased twice ; whereas the said changes have resulted in adjustments of the percentage reductions applicable to the quanti ­ ties covered by delivery contracts ; Whereas some confusion may have arisen or may arise as a result as regards the calculation of the margins provided for in the second subparagraph of Article 12 ( 1 ) of Regulation (EEC) No 546/83 ; Whereas, therefore, in order to simplify administrative control procedures and obviate the need for any addi ­ tional deliveries, provision should be made for calcu ­ lating the positive as well as the negative margins applicable to quantities of wine delivered in relation to quantities specified on the basis of the date on which Commission Regulation (EEC) No 1001 /83 of 27 HAS ADOPTED THIS REGULATION : Article 1 The margins provided for in Article 2 (2) of Regulation (EEC) No 2090/83 shall be calculated with reference to 28 April 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163 , 22 . 6 . 1983, p . 48 . (3) OJ No L 64, 10 . 3 . 1983, p . 12 . 4) OJ No L 203 , 27 . 7 . 1983 , p . 33 . 0 OJ No L 112, 28 . 6 . 1983 , p. 16 .